Servers, J.
l. evidence : o?contents.°* One Eeece, a witness for the defendants, testified he had received certain letters from the plaintiff, in relation to the matters in controversy, and that he “had looked for the letters and could not find them; was not requested to look for them * * : think they were destroyed;” and on cross-examination said witness stated that he did not know that he had made a thorough examination for said letters.
«Against the objection of the plaintiff, the defendants were allowed to prove the contents of said letters. This we think was error. It does not appear the witness examined or looked in any place where said letters would likely be found, or were usually kept. lie did not know they had been destroyed, and he in substance only stated he did not know where they were. This is not sufficient. 1 Greenleaf’s Evidence, § 558; Horseman v. Todhunter, 12 Iowa, 230.
Eeversed.